Citation Nr: 1608487	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-14 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss prior to January 29, 2014.

2.  Entitlement to an initial evaluation in excess of 40 percent for bilateral hearing loss on or after January 29, 2014.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.
ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to July 1965.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO reopened and granted the Veteran's claim for service connection for bilateral hearing loss and assigned a noncompensable evaluation, effective from November 9, 2010.

A videoconference hearing was held before the undersigned Veterans Law Judge in July 2013.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at that time with a waiver of the RO's initial consideration.

The Board remanded the case for further development in December 2013.  In a July 2014 decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for bilateral hearing loss to 40 percent effective from January 29, 2014.  Nevertheless, as that evaluation does not represent the highest possible benefit, the issue is in appellate status and has been recharacterized as stated above.  AB v. Brown, 6 Vet. App. 35 (1993).  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of the July 2013 hearing transcript.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, it appears that there may be outstanding, relevant VA treatment records based on notations in the updated records obtained while the case was previously on remand, as detailed in the directives below.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure any outstanding, relevant VA treatment records, including audiogram results.  The request for records should include a search for the audiogram results noted to be in Vista Imaging in the November 26, 2012, and September 19, 2013, VA treatment record entries.

2.  After completing the above action and any other development as may be indicated as a consequence of the action taken in the preceding paragraph, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


